  Case 1:20-cr-00437-MKB Document 9 Filed 10/23/20 Page 1 of 3 PageID #: 55

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
AS/DGR                                             271 Cadman Plaza East
F. #2020R00926                                     Brooklyn, New York 11201
F. #2020R00927


                                                   October 22, 2020

By ECF

The Honorable Margo K. Brodie
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. The Goldman Sachs Group, Inc., 20-CR-437 (MKB)
                     United States v. Goldman Sachs (Malaysia) Sdn. Bhd., 20-CR-438 (MKB)

Dear Judge Brodie:

                The government respectfully moves for an order unsealing the above-captioned
matters in their entirety.



                                                   Respectfully submitted,

                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                           By:
                                                   Drew G. Rolle
                                                   Assistant U.S. Attorney
                                                   (718) 254-6783
Enclosure

cc:    Clerk of Court (by ECF)
       All Counsel of Record (by ECF)
  Case 1:20-cr-00437-MKB Document 9 Filed 10/23/20 Page 2 of 3 PageID #: 56


AS/DGR
F.# 2020R00926

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------X

UNITED STATES OF AMERICA                               PROPOSED ORDER
         - against -                                   No. 20-CR-437 (MKB)
THE GOLDMAN SACHS GROUP, INC.,

                       Defendant.

-----------------------------X


                 Upon the application of SETH D. DuCHARME, Acting United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Drew G. Rolle, for an

order unsealing the above-captioned matter.

                 WHEREFORE, it is ordered that the above-captioned matter in its entirety be

unsealed in their entirety.


Dated:     Brooklyn, New York
           October ___, 2020




                                              THE HONORABLE MARGO K. BRODIE
                                              UNITED STATES DISTRICT JUDGE
                                              EASTERN DISTRICT OF NEW YORK
  Case 1:20-cr-00437-MKB Document 9 Filed 10/23/20 Page 3 of 3 PageID #: 57


AS/DGR
F.# 2020R00927

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------X

UNITED STATES OF AMERICA                               PROPOSED ORDER
         - against -                                   No. 20-CR-438 (MKB)
GOLDMAN SACHS
(MALAYSIA) SDN. BHD.,

                       Defendant.

--------------------------X

                 Upon the application of SETH D. DuCHARME, Acting United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Drew G. Rolle, for an

order unsealing the above-captioned matter.

                 WHEREFORE, it is ordered that the above-captioned matter in its entirety be

unsealed in their entirety.


Dated:     Brooklyn, New York
           October ___, 2020




                                              THE HONORABLE MARGO K. BRODIE
                                              UNITED STATES DISTRICT JUDGE
                                              EASTERN DISTRICT OF NEW YORK
